Citation Nr: 0103357	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arises from an October 1998 rating decision of 
the Montgomery, Alabama Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
issues on appeal.  

The veteran contends that he suffered a fracture of the left 
ankle while undergoing physical training on a softball field 
at the Anniston Army Depot during active military service.  
He was treated at Noble Army Hospital.  The veteran further 
contends that he suffered from acoustic trauma in service 
while working in a vehicle-rebuilding depot.  

Most of the veteran's service medical records have not been 
obtained.  The National Personnel Records Center (NPRC) has 
not indicated why the service medical records have not been 
produced.  Where records are unavailable through no fault of 
the veteran (as is the situation here), VA is under a 
heightened obligation to assist in the development of the 
evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Where service medical records are presumed destroyed, there 
is a duty to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, where the 
claimant's service medical records have been destroyed or 
lost, VA is under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In this case, the RO should undertake all necessary 
development to obtain the veteran's service medical records 
from his period of active service.  If the service medical 
records are not found, the RO should provide the reasons for 
the unavailability of the medical records as well as 
providing an accounting of all actions taken in the attempt 
to obtain records.  The RO should directly contact Noble Army 
Hospital and obtain all medical records relative to the 
veteran.  The RO should also advise the veteran of his right 
to submit alternative forms of evidence.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for left ankle disability 
and hearing loss since service, and then obtain treatment 
records from all available sources.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disabilities at issue since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that have not already been 
obtained and then associate them with the 
claims file.  In addition, the RO should 
directly contact Noble Army Hospital and 
obtain any records of medical treatment 
for the veteran.

2.  The RO should have its military 
records specialist contact the NPRC and 
request all service medical records for 
the veteran's May 1968 to May 1970 period 
of active service.  If necessary, the RO 
should directly contact the veteran's 
reserve unit.  In general, the RO should 
exhaust all available avenues of inquiry 
to obtain, if possible, the veteran's 
service medical records.  Once obtained, 
all records should be permanently 
associated with the claims folder. 

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claims.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
disability should be evaluated in 
relation to its history and the veteran 
should be afforded all necessary 
diagnostic testing.  Based on a review of 
the medical evidence and the current 
examination, the examiner should provide 
diagnoses for all disability of the left 
ankle and provide a medical opinion as to 
whether it is at least as likely as not 
that any current left ankle disability is 
the result of a left ankle fracture 
during service.  The answer to this 
question should be formulated using the 
underlined standard of proof.  

The veteran should also be afforded a VA 
audiological examination.  Based on a 
review of the medical evidence and the 
current examination, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
current bilateral hearing loss is the 
result of exposure to acoustic trauma 
during service.  The answer to this 
question should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physicians and 
request that all questions be answered.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all of 
the evidence of record.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, 

the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




